 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         CENTRAL FREIGHT LINES, INC.,                 CASE NO. C17-0814JLR

11                              Plaintiff,              ORDER ON MOTIONS TO SEAL
                  v.
12
           AMAZON FULFILLMENT
13
           SERVICES, et al.,
14
                                Defendants.
15
                           I.   BACKGROUND AND ANALYSIS
16
           Before the court are: (1) Plaintiff Central Freight Lines, Inc.’s (“CFL”) motion to
17
     seal documents related to its motions to exclude expert testimony (MTS 1 (Dkt. # 182));
18
     (2) CFL’s motion to seal its summary judgment response and documents filed in support
19
     thereof (MTS 2 (Dkt. # 186)); and (3) Defendant Amazon Fulfillment Services’s (“AFS”)
20
     motion to seal its summary judgment reply (MTS 3 (Dkt. # 190)). AFS filed responses to
21
     CFL’s motions to seal. (Resp. (Dkt. # 195).) The court has considered the motions, the
22


     ORDER - 1
 1   parties’ submissions concerning the motions, the relevant portions of the record, and the

 2   applicable law. Being fully advised, 1 the court GRANTS the motions to seal.

 3          When deciding a motion to seal, courts “start with a strong presumption in favor

 4   of access to court records.” Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135

 5   (9th Cir. 2003) (citing Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995)). This

 6   presumption, however, “is not absolute and can be overridden given sufficiently

 7   compelling reasons for doing so.” Foltz, 331 F.3d at 1135 (citing San Jose Mercury

 8   News, Inc. v. U.S. Dist. Ct. N. Dist. (San Jose), 187 F.3d 1096, 1102 (9th Cir. 1999)).

 9   The standard for determining whether to seal a record depends on the filing that the

10   sealed record is attached to. See Foltz, 331 F.3d at 1136-37. Because the sealed

11   documents at issue here are attached to motions that are “more than tangentially related to

12   the merits of [this] case,” the court applies the compelling reasons standard to determine

13   if sealing is appropriate. See Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092,

14   1098-102 (9th Cir. 2016).

15          Under the compelling reasons standard, the party seeking to seal a judicial record

16   bears the burden of showing that “compelling reasons supported by specific factual

17   findings . . . outweigh the general history of access and the public policies favoring

18   disclosure.” Kamakana v. City & Cty. of Honolulu, 447 F.3d at 1178-79 (internal

19   citations omitted). A failure to meet that burden means that the record will be filed in

20

21          1
              No party requests oral argument on the motions (see MTS 1; MTS 2; MTS 3; Resp.),
     and the court concludes that oral argument would not be helpful to its disposition of the motions,
22   see Local Rules W.D. Wash. LCR 7(b)(4).


     ORDER - 2
 1   public. Id. at 1182. If a court decides to seal a record, it must “base its decision on a

 2   compelling reason and articulate the factual basis for its ruling.” Id. at 1179 (quoting

 3   Hagestad, 49 F.3d at 1434).

 4          “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in

 5   disclosure and justify sealing court records exist when such ‘court files might have

 6   become a vehicle for improper purposes,’ such as the use of records to . . . release trade

 7   secrets.” Kamakana, 447 F.3d at 1179 (quoting Nixon v. Warner Commc’ns, Inc., 435

 8   U.S. 589, 598 (1978)). The final determination of what constitutes a compelling reason is

 9   “best left to the sound discretion of the trial court.” Nixon, 435 U.S. at 599.

10          In addition, in the Western District of Washington, parties seeking to file

11   documents under seal must follow the procedure laid out in Local Rule 5(g). See Local

12   Rules W.D. Wash. LCR 5(g). Pursuant to Local Rule 5(g), a party filing a motion to seal

13   must include “a certification that the party has met and conferred with all other parties in

14   an attempt to reach agreement on the need to file the document[s] under seal.” Id. LCR

15   5(g)(3)(A). The party seeking to seal the documents must also explain the bases for

16   requiring the relief. Id. LCR 5(g)(3)(B).

17          The court previously addressed prior motions to seal in this matter, which

18   implicated the same or similar documents and information that are presently at issue.

19   (See 7/15/19 Order (Dkt. # 204).) For the reasons explained in that order, the court finds

20   that there are compelling reasons to seal the material presently at issue. (See id. at 5-8.)

21   The court therefore concludes that the following materials should be placed under seal:

22   //


     ORDER - 3
 1          • The June 25, 2019, declaration of Marc H. Kallish and the exhibits attached

 2                 thereto. (See Dkt. # 183.)

 3          • The July 1, 2019, declaration of Mr. Kallish and the exhibits attached thereto.

 4                 (See Dkt. # 187.)

 5          • CFL’s summary judgment response and the exhibits attached thereto. (See

 6                 Dkt. ## 188, 189.)

 7          • AFS’s summary judgment reply. (See Dkt. # 194.)

 8          The court notes that CFL failed to file a publicly available version of its summary

 9   judgment response with the appropriate redactions. (See Dkt.; see also Dkt. ## 188, 189.)

10   The court therefore ORDERS CFL to file the appropriately redacted version of its

11   summary judgment response on the docket within seven days of the date of this order.

12                                       II.    CONCLUSION

13          For the foregoing reasons, the court GRANTS the parties’ motions to seal. (Dkt.

14   ## 182, 186, 190.) Further, the court ORDERS CFL to file the appropriately redacted

15   version of its summary judgment response on the docket within seven days of the date of

16   this order.

17          Dated this 1st day of August, 2019.

18

19

20
                                                      A
                                                      JAMES L. ROBART
                                                      United States District Judge
21

22


     ORDER - 4
